Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09JUN2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 18:Lines 7-8 – 
select one of a first address mapping table and a second address mapping table, included within the controller, based on a bit of a physical address of the memory request;

	These amendments are consistent with the other independent claims and reflect the applicant’s sentiment that “[t]o the extent claims 10 and 18 recite features similar to claim 1, these claims are patentable for at least the same reasons discussed above.” Additionally, the amendment avoids an antecedent issue arising from “the second address.”

Allowable Subject Matter
Claims 1-18, 20, 22 and 23 (renumbered as 1-21) are allowed.
The closest prior art of record discloses systems and methods for managing plural die through a central controller (see, e.g., SETHURAMAN:Fig 3).  SETHURAMAN further discloses first and second mapping tables in a controller (see, e.g., SETHURAMAN ¶0045-0048) and suggests that the HBM stacks are not constrained to just one type (see, e.g., SETHURAMAN ¶0028).  Therefore, the primary reasons for allowance is the presence and use of the controller-local address mapping tables (memory controller comprising: a first address mapping table and a second address mapping table) to access heterogenous die-types (wherein the first memory die is a memory die that does not include a processing element (PE), and the second memory die is a processing in memory (PIM) die that includes a PE) over a shared channel (a physical layer configured to transmit the memory address to the memory device through the shared channel), the scope of which is now included in all the independent claims, in combination with the other elements recited, is not found or fairly obviated in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137